UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6445



JUMA A. WHITFIELD,

                                           Petitioner - Appellant,

          versus


J. GARMAN, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-612-3)


Submitted:   May 15, 2003                   Decided:   May 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Juma A. Whitfield, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Juma A. Whitfield seeks to appeal the district court’s order

denying his 28 U.S.C. § 2254 (2000) petition as untimely filed.     We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

        The district court’s order was entered on the docket on

February 3, 2003. Giving Whitfield the benefit of Houston v. Lack,

487 U.S. 266 (1988), his notice of appeal was filed on March 12,

2003.       Because Whitfield failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal.*

     We deny Whitfield’s motion to proceed in forma pauperis and

dispense with oral argument because the facts and legal contentions



        *
       Because the appeal is late, we lack jurisdiction to
determine whether Whitfield has established grounds for a
certificate of appealability under 28 U.S.C. § 2253(c)(1) (2000).


                                     2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3